Case: 2:20-cv-03707-ALM-EPD Doc #: 35-1 Filed: 07/28/20 Page: 1 of 2 PAGEID #: 216




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

RANJITHA SUBRAMANYA                          :
                                             :
               Plaintiff,                    : CASE NO. 2:20-cv-03707
                                             :
       v.                                    : CHIEF JUDGE ALGENON L. MARBLEY
                                             :
UNITED STATES CITIZENSHIP                    : MAGISTRATE JUDGE ELIZABETH P. DEAVERS
and IMMIGRATION SERVICES, et al.,            :
                                             :
               Defendants.                   :

                              DECLARATION OF JARED GOODWIN

       I, Jared Goodwin, pursuant to 28 U.S.C. §1746 and in lieu of an affidavit, do hereby make

the following declaration and state:

1.     I am a Division Chief employed by United States Citizenship and Immigration Services

       (USCIS), United States Department of Homeland Security (DHS) and have been so

       employed since December 2012.

2.     I provide this declaration based on my personal knowledge, belief, reasonable inquiry, and

       information obtained from various records, systems, databases, other DHS employees,

       employees of DHS contract facilities, and information portals maintained and relied upon

       by DHS in the regular course of business.

3.     In such capacity, I am familiar with the application, adjudication, and processing of the I-

       765/Applications for Employment Authorization (hereinafter I-765) of Ms. Ranjitha

       Subramanya a (hereinafter Ms. Subramanya).

4.     On April 7, 2020, Ms. Subramanya’s I-765 was approved by the Vermont Service Center,

       USCIS, and notice of such approval was conveyed, pursuant to I-797/Notice of Action, on





Case: 2:20-cv-03707-ALM-EPD Doc #: 35-1 Filed: 07/28/20 Page: 2 of 2 PAGEID #: 217




          that date to Plaintiff, and her counsel of record, Catherine Kang, Esq., Porter Wright Morris

          Arthur, 41 South High Street FLR 31, Columbus, Ohio 43215.

5.        On July 23, 2020, Ms. Subramanya’s Employment Authorization Document, or EAD, was

          produced by the USCIS Document Management Division, and was mailed the following

          day, July 24, 2020, to Plaintiff’s address of record,                           Westerville,

          Ohio, 43082 under USPS tracking 920                             .

I declare under penalty of perjury that the foregoing is true to the best of my information and

belief.



          EXECUTED at Wakefield, RI this 27th day of July, 2020.


                                                JARED X Digitally           signed by
                                                                   JARED X GOODWIN
                                                                   Date: 2020.07.27
                                        By:
                                                GOODWIN            15:11:32 -04'00'
                                                ____________________________________
                                                Jared Goodwin
                                                USCIS Document Management Division Chief




                                                    2


